                                                                              USDC-SDNY
UNITED STATES DISTRICT COURT                                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                 ELECTRONICALLY FILED
                                                                              DOC#:
                                                                              DATE FILED:        Il I
                                                                                           Z,Tl / I g--
     DEREK PRESTON JONES,
                                      Plaintiff,
                                                                                 17-CV-1974 (RA)
                              V.
                                                                     MEMORANDUM OPINION AND
     BLOOMINGDALE'S,                                                        ORDER

                                      Defendant.


RONNIE ABRAMS, United States District Judge:

         Plaintiff Derek Jones, proceeding pro se, brings this suit against Defendant

Bloomingdale's, Inc., asserting that Defendant discriminated against him on the basis of his race

and sex and retaliated against him for complaining about race discrimination. On March 8, 2018,

the Court granted Defendant's motion to dismiss, but in light of Plaintiffs prose status, allowed

him leave to file an amended complaint.               Plaintiff timely filed an amended complaint, and

Defendant now once again moves to dismiss. Defendant's renewed motion is granted, and the

case is dismissed with prejudice.

                                               BACKGROUND

I.       Factual Background

         The following facts are drawn from the amended complaint and the EEOC Intake

Questionnaire/Charge that Plaintiff attached to and thus incorporated into his amended complaint,

as well as Plaintiffs original complaint. 1 These facts are assumed to be true for the purposes of

this motion. See Stadnick v. Vivint Solar, Inc., 861 F.3d 31, 35 (2d Cir. 2017).


1
 Jones attached his original complaint to his amended complaint, and the Court will therefore consider his original
complaint as incorporated by reference in his amended complaint. See Mingues v. Nelson, No. 96-CV-5396 (GBD),
2004 WL 324898, at *2 (S.D.N.Y. Feb. 20, 2004).
        In October 1998, Derek Jones was hired as a sales associate at Bloomingdale's, where he

worked until 2009. Am. Compl. at 16-17 (EEOC Charge), Dkt. 22. According to Jones's amended

complaint, he never showed up late for work, made half a million dollars for Bloomingdale's in

sales, and worked overtime and covered other employees' shifts. Am. Compl. at 9, Dkt. 22.

Plaintiff apparently worked at the company without incident for five years. Id. at 8.

        During his last six years at the company, however, Jones alleges that Bloomingdale's

engaged in two separate types of employment discrimination based on Plaintiff's race and sex. As

described in Plaintiff's original complaint, the first kind of discriminatory conduct occurred when

a woman named Bea Bagdziunas became the head of his store's human resources department. Id.

at 19 (Orig. Compl.). Jones alleges that Bagdziunas had an issue with him because he was a black

male, and "slander[ed] [his] name throughout the store to management and sales associates." Id.

Jones also asserts that Bagdziunas required Jones to "take a drug test," continually harassed him,

forced him to prove that he was an American citizen, and attempted to suspend Plaintiff without

pay after he had a disagreement with his supervisor. Id. At some point, a manager purportedly

told Jones that "they love to destroy brothers," meaning black men. Id.

       The second instance of racial discrimination that Jones alleges against Bloomingdale' s in

his amended complaint concerns a personnel file that the company supposedly keeps on every

employee. Id. at 8. According to Jones, his file includes a statement that he has "hostile body

language," which he asserts is a "racial statement and racist term that [] is used to describe black

men." Id. Jones asserts that Bagdziunas first told him about this description in his personnel file,

and informed him that "numerous managers made [a] statement" to her regarding Jones's hostile

body language during the course of his employment. Id.




                                                 2
            On October 8, 2009, Jones was told by his group manager, Jodi Lacritz, to come to her

office. Id. According to Plaintiff, Lacritz told him that if he was not happy at Bloomindale's he

was free to "leave and collect unemployment." Id. That same day, Jones resigned from his

position at the company. Id.

            In his amended complaint, Jones further states that, since leaving Bloomingdale's, he has

applied for five hundred jobs, and "landed" only one of these. Id. Plaintiff attributes his difficulty

in finding employment to negative job references by Bloomingdale's employees made in

retaliation for him suing Defendant with his "Local 3 union" 2 and for his 2015 filing of an

employment discrimination charge against the company with the EEOC (based on the two

incidences described earlier). Id.               In particular, Jones alleges that Bloomingdale's employee

Ashley Sluss Holubowicz began slandering him in 2014 and continues to caution prospective

employers against hiring him, claiming that she has "slandered [his] name for jobs." Id. According

to Jones, he did not list Bloomingdale's as a reference with the company that eventually hired him,

the jewelry design store Erwin Pearl, which proves that he can obtain a job so long as he does not

put Bloomingdale's on his resume. Id.

            Finally, Jones contends in his amended complaint that white employees who leave

Bloomingdale's have not had difficulty finding jobs at Bergdorf Goodman or Saks Fifth Avenue.

Id. According to Plaintiff, Bloomingdale's has two standards for white and black individuals, and

the company does not "slander [white persons'] name[ s] and assassinate their character." Id. Jones

states that he first noticed this problem "when [he] was talking to other form[ er] black employees

that worked at Bloomingdales," id., who, like him, have had considerable trouble finding

employment, see id.



2
    Jones does not allege when this lawsuit was filed or the basis for bringing it.


                                                              3
II.      Procedural History

         On October 28, 2015, Jones completed an EEOC Intake Questionnaire/Charge, in which

he indicated that he wanted to file a charge of discrimination on the basis of race against

Bloomingdale's. See Dkt. 22 at 18 (EEOC Charge). On January 18, 2017, the EEOC provided

Jones with a Notice of Dismissal and a Right to Sue letter. Id at 13.

         On March 7, 2017, Jones filed the instant lawsuit against Bloomingdale's. See Orig.

Compl., Dkt. 2. In his initial complaint, Jones alleged violations of Title VII of the Civil Rights

Act of 1964, the Americans with Disabilities Act of 1990, the New York State Human Rights Law

("NYSHRL"), and the New York City Human Rights Law ("NYCHRL"). Id. at 2. Jones identified

the failure to promote him, unequal terms and conditions of his employment, and harassment as

the discriminatory conduct perpetrated by Bloomingdale's. Id. at 2-3. Plaintiff further asserted

that the alleged discrimination was based on his race, color, and sex. Id. at 3.

         On March 8, 2018, this Court granted Defendant's motion to dismiss Jones's original

complaint. See Jones v. Bloomingdale 's, No. 17-CV-1974 (RA), 2018 WL 1281819 (S.D.N.Y.

March 8, 2018). The Court first observed that Jones had not exhausted his discrimination charge

with the EEOC in a timely manner, see id. at *3, and had failed to "allege facts 'provid[ing] the

Court with some reason to believe that [he] might have been incapable of filing a charge with the

EEOC until [he] finally did so."' Id. at *4 (quoting Mira v. Kingston, 218 F. Supp. 3d 229, 236-

37 (S.D.N.Y. 2016)). In regard to Jones's retaliation claims, the Court concluded that Jones had

not "alleged any facts about what" Bloomingdale's employees said, or whether these persons had

"expressed negative views of Jones based on discriminatory animus or for retaliatory reasons." Id.

at *5. 3 For the sake of "judicial economy, convenience, fairness, and comity," the Court then


3
  The Court also dismissed Plaintiff's ADA claim, see Jones, 2016 WL 1281819, at *5, which is no longer alleged in
his amended complaint, see Dkt. 22 at 4.


                                                        4
declined to exercise supplemental jurisdiction over Jones's state-law claims.          Id   (quoting

Anegada Master Fund, Ltd, v. PXRE Grp. Ltd., 680 F. Supp. 2d 616, 625 (S.D.N.Y. 2010)). In

light of Defendant's pro se status, the Court nevertheless granted Jones leave to file an amended

complaint in order to correct the deficiencies in his pleading. Id. at *5-6.

          On April 6, 2018, Plaintiff filed an amended complaint. See Dkt. 22. In his amended

complaint, Jones also alleges that he was discriminated against in violation of 42 U.S.C. § 1981,

id. at 4, and adds the following details to his race discrimination and retaliation claims (described

above):

    •     Plaintiff claims that Bloomingdale's kept a personal file commenting on his "hostile body

          language," which he alleges constituted a "racial statement and racist term that is used to

          describe black men," id. at 8;

    • Jones asserts that "Bloomindale's has two standards for black and white [persons]," which

          he says to have learned when talking to other former black male employees of

          Bloomingdale' s, id;

    •     Plaintiff alleges that he was retaliated against by Bloomingdale's based on his successful

          suit against the company "with the Local 3 union" and the filing of his EEOC charge, id;

    • Jones specifically names Bloomindale's employees Ashley Sluss Holubowicz and Bea

          Bagdziunas as having slandered him when he applied "for jobs after and up to [the]

          present," id.;

    •     Plaintiff alleges that Erwin Pearl was the only employer that agreed to give him a job,

          which was an employer for which Jones did not use Bloomingdale's as a reference. Id.

          Based on this, Jones asserts that when he does not "list Bloomingdale's as a reference [he]

          can land a job," id; and



                                                  5
    • Jones lists eighty-five of the five hundred jobs that he claims to have applied for after

        departing Bloomingdales, and the dates in which he submitted his application to these

        prospective employers, id at 10-12.

        Bloomingdale's now moves to dismiss the amended complaint, arguing once again that

Jones's claims are unexhausted, untimely, and insufficiently pied. First, Defendant asserts that

Plaintiffs § 1981 claim has been brought at least four years after the requisite statute oflimitations

has expired. Second, Defendant contends that Jones does not allege having engaged in any

protected activity while working at Bloomingdale's, and his post-employment retaliation claims

must therefore be dismissed as a matter of law. Finally, in the event that the Court exercises

supplemental jurisdiction over Plaintiff's state law actions, Defendant urges this Court to dismiss

these allegations both for being brought beyond the statute of limitations and for failure to state a

claim. In response, Plaintiff repeats the allegations made in his amended complaint.

                                       LEGAL STANDARD

       To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a complaint must plead

"enough facts to state a claim to relief that is plausible on its face." Bell At/. Corp. v. Twombly,

550 U.S. 544,570 (2007). "A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). "Where a complaint pleads facts that are

'merely consistent with' a defendant's liability, it 'stops short of the line between possibility and

plausibility of entitlement to relief."' Id. (quoting Twombly, 550 U.S. at 557).

       On a Rule 12(b)(6) motion, the question is "not whether [the plaintiff] will ultimately

prevail," but rather "whether his complaint [is] sufficient to cross the federal court's threshold."

Skinner v. Switzer, 562 U.S. 521, 529-30 (2011) (internal quotation marks omitted). In answering




                                                  6
this question, the Court must "accept[] all factual allegations as true, but giv[e] no effect to legal

conclusions couched as factual allegations." Stadnick, 861 F.3d at 35 (quoting Starr v. Sony BMG

Music Entm't, 592 F.3d 314,321 (2d Cir. 2010)). This Court must construe a prose plaintiffs

pleadings liberally. Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008). But

even pro se litigants must still "state a claim to relief that is plausible on its face." Mancuso v.

Hynes, 379 Fed. App'x 60, 61 (2d Cir. 2010) (citations omitted).

                                                  DISCUSSION

I.       Federal Claims for Discrimination on the Basis of Race and Color

         Jones asserts that Bloomingdale's violated Title VII, 42 U.S.C. § 1981, and New York

State Human Rights Law by harassing him and not promoting him because of his race. 4 He further

contends that, after he left Bloomingdale's, Defendant retaliated against him by giving negative

job references to prospective employers, which made it difficult for him to find new work.

         A. Workplace Discrimination under Title VII and 42 U.S.C. § 1981

         Title VII of the Civil Rights Act of 1974 makes it unlawful for employers "to discriminate

against any individual with respect to his compensation, terms, conditions or privileges of

employment, because of such individual's race, color, religion, sex or national origin." 42 U.S.C.

§ 20003-2(a). "An employment discrimination claim must be filed with the EEOC within 300

days of the alleged discrimination in a state, like New York, with a fair employment agency."

Francis v. Blaikie Grp., 372 F. Supp. 2d 741, 746 (S.D.N.Y. 2005) (citation omitted), aff'd, 177

F. App'x 121 (2d Cir. 2006). As discussed in this Court's previous opinion in this case, Jones

failed to exhaust his Title VII workplace discrimination claims with the EEOC. See Jones, 2018


4
  Although in his amended complaint Plaintiff also states that he was discriminated against on the basis of sex, see
Dkt. 22 at 3, he makes no factual allegations in support of this claim. See Twombly, 550 U.S. at 570 (To survive a
motion to dismiss under Fed. R. Civ. P. l2(b)(6), a complaint must plead "enough facts to state a claim to relief that
is plausible on its face,").


                                                          7
WL 1281819, at *3. Moreover, nothing in Jones's amended complaint provides any additional

reason for why Jones "might have been incapable of filing a charge with the EEOC until [he]

finally did so," id at *4 (quoting Mira, 218 F. Supp. at 237), and his requisite time to file such a

charge therefore cannot be considered to have been tolled, see id.

           In his amended complaint, Jones, for the first time, also alleges discrimination under 42

U.S.C. § 1981. Section 1981 guarantees, in relevant part, that "[a]ll persons within the jurisdiction

of the United Sates shall have the same right in every State ... to make and enforce contracts, ... and

to the full and equal benefit of all law and proceedings for the security of persons and property as

is enjoyed by white citizens." 42 U.S.C. § 198 l(a).                Depending on the claim at issue, Section

1981 has either a three or four-year statute of limitations period. 5 Regardless of the appropriate

limitations period, however, Jones' s § 1981 claim for employment discrimination against

Bloomingdale' s during his time at the company is untimely: Although the allegedly discriminatory

conduct occurred, at the latest, up until 2009 (when Jones left the company), Jones failed to bring

this claim for another nine years (that is, until the filing of his amended complaint in April of

2018). Furthermore, as with his Title VII claim, Plaintiff also provides no reason in his amended

complaint why this period should be tolled.

           Nor can Jones salvage his employment discrimination claim, under either§ 1981 or Title

VII, by relying on Bloomingdale's allegedly discriminatory conduct after he left the company, as

some circuits have allowed. See Charlton v. Paramus Bd of Educ., 25 F .3d 194, 198-99 & n.4

(3d Cir. 1994). Although the Second Circuit has not made clear whether, under either statute,



5
    As the Second Circuit explained in Wright v. City of Ithaca, 633 Fed. App'x 63, 64 (2d Cir.2016):

           Section 1981 claims are governed by a four-year statute of limitations "if the plaintiffs claim against the
           defendant was made possible by" an Act of Congress enacted after December 1, 1990. Jones v. R.R.
           Donnelley & Sons Co., 541 U.S. 369,382, 124 S.Ct. 1836, 158 L.Ed.2d 645 (2004). Other§ 1981 claims in
           New York have a three-year limitations period.


                                                           8
plaintiffs can assert racial discrimination claims based on a defendant's post-employment conduct,

Jones has, in any event, not sufficiently pled that any such racially discriminatory conduct

occurred. To satisfy a claim of employment discrimination under both Title VII and § 1981, a

plaintiff must demonstrate that "( 1) she fell within a protected class under Title VII; (2) she was

qualified for the position she held; (3) she was subjected to an adverse employment action; and (4)

the adverse action occurred under circumstances giving rise to an inference of discrimination."

Robinson v. Concerta Health Serv., Inc., 781 F.3d 42, 45 (2d Cir. 2015). Jones broadly contends

that Bloomingdale's employees Holubowicz and Bagdziunas continued to slander him after

leaving the company, but nowhere does he allege that such statements were racially motivated.

See Stuart v. Helmsley-Spear, Inc., No. 96-CV-2958 (SAS), 1997 WL 345208, at *3 (S.D.N.Y.

June 19, 1997) ("Glaringly absent" from the plaintiffs complaint "is any allegation that his

discharge was racially motivated. As the complaint does not attribute his termination to racial

animus, the fourth element [of a Title VII claim] is not satisfied.").

       Plaintiffs may nevertheless raise an inference of employment discrimination under Title

VII or § 1981 by showing "disparate treatment-that is, a showing that the employer treated

plaintiff less favorably than a similarly situated employee outside his protected group." Mandell

v. Cty. ofSuffolk, 316 F.3d 368,379 (2d Cir. 2003) (internal quotation marks omitted) (analyzing

an allegation of disparate treatment under Title VII); see also Littlejohn v. City of New York, 795

F.3d 297,312 (2d Cir. 2015) (analyzing an allegation of disparate treatment under§ 1981 ). Jones's

only claim to this effect, however, that Bloomingdale's provided positive job references for white

ex-employees but negative references for black ex-employees, "fails to raise even the minimal

inference of discriminatory intent needed to survive a motion to dismiss." Warburton v. John Jay

Coll. of Crim. Justice, No. 14-CV-9170 (JPO), 2016 WL 3748485, at *4 (S.D.N.Y. July 7, 2016).




                                                  9
In his amended complaint, Jones does not explain how he was similarly situated to any white

employees that left the company, but merely alleges that "other form[ er] black employees that

worked at Bloomingdale's" told him that ex-employees who were black were treated differently

than those who were white. Dkt. 22 at 8. This in itself is not a sufficiently pled allegation. See,

e.g., Yan v. Ziba Mode Inc., No. 15-CV-47 (RJS), 2016 WL 1276456, at *5 (S.D.N.Y. Mar. 29,

2016) (although plaintiff alleged that white employees were treated differently than black

employees, "the Amended Complaint is otherwise silent as to these comparators and fails to plead

any facts regarding how these employees' identities, experience levels, and conduct compared to

[p ]laintiff's") (internal quotation marks omitted); Henry v. N. Y. C. Health & Hosp. Corp., 18 F.

Supp. 3d 396,409 (S.D.N.Y. 2014) (dismissing a disparate treatment claim as insufficiently pled

where the plaintiff did not "identify, let alone describe, any purported comparator").

       Finally, Jones asserts that his Bloomingdale's personnel file described him as having

"hostile body language," a description which he construes as racist and which he contends was

provided to prospective employers. Dkt. 22 at 8. But Jones provides no further support for either

contention. "[B]ald assertions," such as these, without setting forth any further facts, cannot "state

a claim [for Title VII] under Rule 12(b)(6)." Gregory v. Daly, 243 F.3d 687, 692 (2d Cir. 2001)

(internal quotation marks omitted); Eatman v. United Parcel Serv., 194 F. Supp. 2d 256, 265

(S.D.N.Y. 2002) (finding that comments referring to an individual which were, on their face,

racially neutral, could not "be understood as a reflection of discriminatory animus, at least where

there [was] no objective evidence that the speaker perceived the plaintiff's" racial characteristic

"as related to his race"); Lediju v. New York Cit. Dep 't of Sanitation, 173 F.R.D. 105, 114

(S.D.N.Y. 1997) (A plaintiff's "speculation and generalities[] is insufficient" to state a case of

Title VII employment discrimination.) (parenthesis and citation omitted).




                                                 10
         Accordingly, the Court grants Defendant's motion to dismiss Plaintiffs federal workplace

discrimination claims.

         B. Retaliation Claims under Title VII and 42 U.S.C. § 1981

         In his amended complaint, Jones also alleges that Bloomingdale's retaliated against him.

According to Plaintiff, Bloomingdale's first retaliated against him after he "won a case with the

Local 3 union against" the company, and then again when he filed his EEOC charge in 2015. Dkt.

22 at 8. In particular, Jones contends that Holubowicz and Bagdziunas continually "slandered"

his name to prospective employers, 6 which made it difficult for him to find new work. Id

         It is unclear if Plaintiff brings his retaliation claims under Title VII or § 1981. In any event,

the Second Circuit has made clear that, at least under Title VII, a negative employment reference

can serve as the basis for a retaliation claim. See Jute v. Hamilton Sundstrand Corp., 420 F.3d

166 (2d Cir. 2005). 7 To state such a claim, the plaintiff must show (1) "participation in a protected

activity known to the defendant"; (2) "an employment action disadvantaging the defendant," and

(3) "a causal connection between the protected activity and the adverse employment action."

Feingold v. New York, 366 F.3d 138, 156 (2d Cir. 2004) (internal quotation marks omitted).

         Jones's amended complaint cannot survive the first prong of this analysis. Although,

unlike in his initial complaint, Jones specifically identifies Holubowicz and Bagdziunas in his

amended complaint as having retaliated against him by providing negative job reviews to

prospective employers, Plaintiff does not allege that these individuals were aware either that he



6
  As noted in this Court's previous opinion, any causes of action for slander that Plaintiff may have arise under state
rather than federal law. See Jones, 2018 WL 1281819, at *5. Consequently, the Court only addresses Jones's
federal Title VII and Section § 1981 claims.
7
  Although the Second Circuit has not directly addressed whether negative employment references can serve as a
basis for a § 1981 claim, this Court assumes for the sake of this motion that such a claim is cognizable. See Lawson
v. New York City Bd. of Educ., No. 09-CV-1335 (JSR)(HBP), 201 l WL 5346091 (S.D.N.Y. Aug. 30, 2011), at *14
(assuming such a claim is cognizable under§ 1981), adopted by, 2011 WL 5346090 (S.D.N.Y. Nov. 4, 2011).


                                                          11
had won a case against Bloomingdale's with his union or that he had filed an EEOC charge. See

Callahan v. Consol. Edison Co., New York, 187 F. Supp. 2d 132, 138 (S.D.N.Y. 2002) (finding

that the plaintiff had failed to satisfy this prong in a retaliation claim where she had not "alleged

that [the defendant] had any actual or constructive knowledge of her [protected] complaints");

Rolle v. Educ. Bus Transp., Inc., No. CV 13-1729 (SJF)(AKT), 2014 WL 4662256, at *8

(E.D.N.Y. Aug. 8, 2014), adopted by, 2014 WL 4662267 (E.D.N.Y. Sep. 17, 2014) (finding that

plaintiff had failed to satisfy this prong in a retaliation claim where she had not "set forth any facts

which show that Defendant was aware of Plaintiff's NYSDHR/EEOC complaint"). Indeed,

although Jones contends that Bagdziunas began slandering him while he was at Bloomingdale's

and Holubowicz started criticizing him to employers in 2014, Plaintiff did not file his EEOC charge

until 2015.

       Nor does the fact that Jones was not hired by any company for which he listed

Bloomingdale's as a reference save his retaliation claim. It is certainly plausible that negative job

reviews, if made, might have harmed Jones's chances of finding work. But this in and of itself

says nothing about whether these negative reviews were made by Bagdziunas or Holubowicz for

retaliatory reasons. Absent "allegations that the allegedly negative references were made for

retaliatory reasons, rather than due to [the plaintiffs] actual performance, the Court has no reason

to draw an inference of causation between the allegedly negative references and the protected

activity." Bluetreich v. N Shore-Long Island Jewish Health Sys., Inc., No. 13-CV-8583 (DAB),

2015 WL 1515255, at *5 (S.D.N.Y. Apr. 2, 2015).

       Accordingly, the Court grants Defendant's motion to dismiss Plaintiffs retaliation claims.




                                                  12
    III. State Law Claims

         As explained in the prior opinion, the parties in this action are not diverse, and this Court

therefore has jurisdiction over this action only by virtue of Plaintiff's federal claims. See Jones,

2018 WL 12812819, at *5.        Courts typically refrain from exercising supplemental jurisdiction

over state-law claims if all federal claims are dismissed. See Anegada, 680 F. Supp. 2d at 625. As

before, see Jones, 2018 WL 12812819, at *5, for reasons of "judicial economy, convenience,

fairness, and comity," id., this Court therefore declines to exercise supplemental jurisdiction and

dismisses Jones's state law claims without prejudice.

   IV. Leave to Amend

         Generally, "where dismissal is based on a prose plaintiff's failure to comply with pleading

conventions, a district court should not dismiss without granting leave to amend at least once when

a liberal reading of the complaint gives any indication that a valid claim might be stated."

Henriquez-Fordv. Council ofSch. Supervisors and Administrators, No. 14-CV-2496 (JPO), 2016

WL 93863, at *2 (S.D.N.Y. Jan. 7, 2016) (internal quotation marks omitted). Ultimately, whether

to grant or deny leave to amend is committed to the "sound discretion of the district court," and

may be denied when amendment would be futile because the amended pleading would not survive

another motion to dismiss. McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir.

2007).

         Here, the Court already provided Jones with an opportunity to amend his complaint.

Because the same deficiencies in his original complaint remain in his amended complaint, it does

not appear that further amendment would prove productive. See Lucente v. Int 'l Bus. Machines

Corp., 310 F.3d 243,258 (2d Cir. 2002) ("Where it appears that granting leave to amend is unlikely




                                                  13
to be productive .. .it is not an abuse of discretion to deny leave to amend.") (internal quotation

marks omitted). Accordingly, this case is dismissed with prejudice.

                                         CONCLUSION

        For the reasons stated above, the amended complaint is dismissed with prejudice. The

Clerk of the Court is respectfully directed to terminate item 23 on the docket and to close the

case.



SO ORDERED.

 Dated:     November 20, 2018
            New York, New York

                                                     Ro ie Abrams
                                                     United States District Judge




                                                14
